Title: Obituary Notice for Abigail Smith Adams in New England Galaxy and Masonic Magazine, 13 November 1818
From: New England Galaxy,Masonic Magazine
To: 


				
					Obiuary Notice Of Madam Abigail Adams.
					Boston: Friday, November 13, 1818.
				
				The late wife of the Ex–President Adams was a woman, whose talents and virtues will place her on the list of those, who have benefited their generation and honoured their country. She was the daughter of a New–England Clergyman, settled within a few miles of Boston—a man respectable in his holy office, and who educated his children in the best manner of the times; an unquestionable proof of his good sense. The personal and mental accomplishments of his daughter attracted the attention and secured the respect and affections of Mr. Adams, then a young man of distinction and promise at the bar in Massachusetts. They were married in the year 1764, and resided in Boston. The revolutionary difficulties were then fast increasing, and Mr. Adams was conspicuously engaged. When a Continental Congress was formed he was sent a delegate from Massachusetts to this body. It was a perilous moment. The wise were baffled, the courageous hesitated, and the great mass of the people were inflamed, but confused; they had no fixed and settled purpose, but all was left for the developement of time. Mr. Adams was one of the boldest in the march of honest resistance to tyranny. He looked farther than the business of the day, and ventured, at that early period, to suggest plans of self government and independence. To Mrs. Adams he communicated his thoughts freely on all these high matters of state, for he had the fullest confidence in her spirit, prudence, secrecy, and good sense, without the test, which the Roman Portia gave her lord to gain his confidence, in matters of policy, “when the state was out of joint.” When Mr. Adams was appointed to represent his country at the Court of St. James, his wife went with him, and such was her exquisite sense of propriety, her republican simplicity, her delicate and refined manners, her firmness and dignity, that she charmed the proud circles in which she moved, and they speak of her, to this day, as one of the finest women that ever graced an embassy to that country.When Mr. Adams was chosen Vice President, she was the same unaffected, intelligent, and elegant woman. No little managements, no private views, no sly interference with public affairs was ever, for a moment, charged to her. When her husband came to the chair of the Chief Magistrate, then the widest field opened for the exercise of all the talents and acquirements of Mrs. Adams; and such was her whole course, that her fondest admirers were not disappointed. She graced the table by her courtesy, and elegance of manners, and delighted her guests by the powers of her conversation. Through the drawing room, she diffused ease and urbanity, and gave the charm of modesty and sincerity to the interchanges of civility. But this was not all; her acquaintance with public affairs, her discrimination of character, her discernment of the signs of the times, and her pure patriotism made her an excellent cabinet minister; and, to the everlasting honour of her husband, he never forgot or undervalued her worth; and in the pride of place and power, he never despised the New–England simplicity of manners, in which it is a rule to take counsel from a wife. The politicians of that period speak with enthusiasm of her foresight, her prudence and the wisdom of her observations. Tracy respected, Bayard admired, and Ames eulogized her. All parties had the fullest belief in the purity of her motives and in the elevation of her understanding.It was a stormy period and the world went wrong. Fatigue and anguish often overwhelmed the President from the weight and multiplicity of his labours and cares; but her sensibility, affection and cheerfulness chased the frown from his brow, and plucked the root of bitterness from his heart. To those who see the matters of state at a distance, or only through the medium of letters, all things seem to go on fairly and smoothly; but, those practically acquainted with the difficulties in administering the best of governments, will easily understand how much necessity there is for the wisdom of the serpent united with the gentleness of the dove; and they too can comprehend how much the delicate interference of a sagacious woman can effect. Pride, vanity, and selfishness are full of claims and exactions, all bustling and importunate for office and distinction. Peremptory denial produces enmity and confusion, but gentle evasion and cautious replies soften the hearts of the restless and temper the passions of the sanguine. An intelligent woman of address can control these repinings and hush these  murmurings with much less sacrifice or effort than men. A woman knows when to apply the unction of soft words without forgetting her dignity or infringing on a single principle which the most scrupulous would wish to maintain. Mrs. Adams calmed these agitations of disappointment, healed the rankling wounds of offended pride, and left them in admiration of her talents and in love with her sincerity.Notwithstanding these numerous duties and great exertions as the wife of a statesman, Mrs. Adams did not forget that she was a parent. She had several children and felt in them the pride and interest, if she did not make the boast, of the mother of the Gracchi.Many women fill important stations with the most splendid display of virtues; but few are equally great in retirement; there they want the animating influence of a thousand eyes and the inspiration of homage and flattery. This is human nature in its common form, and the exception is honourable and rare. Mrs. Adams, in rural seclusion at Quincy, was the same dignified, sensible, and happy woman, as when surrounded by fashion, wit and intellect. No hectic of resentment, no pangs of regret were ever discovered by her, while indulging in the retrospection of an eventful life in these shades of retirement. Her conversation shewed the same lively interest in the passing occurrences as though she had retired for  a day only, and was to have returned on the morrow to take her share in the business and pleasures of political existence. There was no trick, no disguise in this. It arose from a settled and perfectly philosophical and christian contentment, which great and pious minds only can feel. Serenity, purity, and elevation of thought preserve the faculties of the mind from premature decay, and, indeed, keep them vigorous in old age. To such the lapse of time is only the change of the shadow on the dial of life. The hours which are numbered and gone are noticed, but their flight does not “chill the genial current of the soul.” Religious thankfulness for the past, and faith in assurances for the future—that mortal shall put on immortality—make the last drop in the cup of existence clear, sweet and sparkling.When the biographer of a future age, shall do justice to the characters of the illustrious women of our country, Mrs. Adams will be found conspicuous on his page, as a dutiful daughter, an excellent wife, a kind, affectionate and careful mother; one who lived long and did much, who discharged the duties of common life with faithfulness and alacrity, and filled the highest stations with success and honour; one, who, though a politician, “could be defended from the cradle to the grave,” and who, though a philosopher, had no doubts of the christian religion.Mr. Adams is now far advanced into the vale of years, and must feel his loss as irreparable; but he is too wise to repine and has too much to be grateful for to be cast down. The wife of his youth lived with him for more than half a century. With her in his heart and in his hand he “sounded all the depths and shoals of honour.” While he mourns her loss, her virtues will crowd on his soul, clothed in colours made brighter by death. This patriarch is now turned of eighty and possesses his intellectual faculties in an extraordinary degree. May they long continue to be fresh and vigorous, that he may give to the world the mental portraits of his cotemporaries, and illustrations of our history. In him the lamp of life seems to burn more vividly as he gathers the gems which oblivion was about to receive. The genius of the sage is every where respected, and his long and important services to his country every where acknowledged; but our last gaze shall be on his domestic virtues; for they were the brightest in the constellation of his merits. Moral and religious principles, and pure and virtuous affections are indestructible; God has put on them the value of his promise, and the seal of eternity.
				
					
				
				
			